Title: To Alexander Hamilton from James A. Bayard, 18 August 1800
From: Bayard, James A.
To: Hamilton, Alexander



Wilmington [Delaware] 18. August 1800.
Dear Sir.

I willingly communicate such information as I possess on the subjects of the enquiries contained in the letter you did me the honor to write on the 6 Inst. and which I received the day before yesterday.
I had a ten years acquaintance with Doctor Wharton which invariably continued on a footing of intimacy and friendship. I esteemed him a Scholar & a Gentleman.
His classical knowledge is extensive & critical & he has taught with much reputation mathematicks natural philosophy and astronomy. In ethicks he is a master and is acquainted with politicks as a branch of moral philosophy.
He is a man of mild & amiable temper of polite manners of correct conduct and of principles equally sound in morals & in politicks.
With these qualities there is a great desideratum in the character necessary to direct the education of youth. The cloisters of St Omers were extremely unfriendly to a just knowlege of human nature. They afforded leisure for the Study of books, but not the means of becoming acquainted with men. It was probably too late when the Doctor came into the world to give a turn to his mind entirely new. He contented himself with pursuing the knowlege of books, but did not or could not qualify himself to judge of men.
That knowlege which would enable the President of a college to discriminate the dispositions & talents of his pupils, to attribute their actions to the proper motives, to know when & how praise ought to be bestowed or censure applied in order to produce a certain effect in short as to that skill which enables us to teach with dexterity & effect the keys of human action, I consider the Doctor as greatly deficient.
He does not possess that imposing manner which belongs to the deportment of some men and which if not an essential is at least a useful quality in those who have much intercourse with young men who probably are more restrained & better directed by personal respect & attachment than by the severity of discipline.
There is an occasional levity about the Doctor which is little short of trifling. What is meant by gravity he has nothing of. I do not mean to say that he cannot perform the serious offices of life in a serious manner, but that serious as he may be, there is a want of solemnity & impression.
Such is the imperfect view which I can present to you of the character of Dr. Wharton. A view certainly not shaded by an unfriendly sentiment, nor do I believe coloured by the sincere esteem & regard which I have always entertained for Him. I must beg you to allow it no weight but as corroborative of the opinions of others.
I thank you for the view you have given me of the state of things relative to the election of President to the Eastward. I cannot pretend to add to your information as to our Situation to the Southward tho’ I shall offer you the result of the information I have received on the subject.
In Pennsylvania I take it every thing depends upon the ensuing election of the State Legislature. The federal Majority is not so great in the Senate as to be beyond the operation of this election. The event however is not much dreaded. If the present state of things continue the federalists would consent to district the State so as to give to Mr. Jefferson 8 votes.
Delaware is safe. They may hesitate whether they will give Mr. Adams a vote.

The present election law of Maryland is by Districts. Such an election would probably give to Mr. J. 3 votes. It is the better opinion however that the federalists will avail themselves of the means they possess of commanding the entire vote of the State.
Virginia is sold and past salvation. My knowlege of N Carolina was derived during the Sitting of Congress from the members of that State.
I consulted the most of them on the federal side and set down the votes of the state 7. for J. & 5 for A. & P. as to the 5. less certainly perhaps for the latter than the former.
It is thought the votes of S. Carolina will count equally for Mr. J & Mr. P—Georgia Tennessee & Kentucky may be thrown into the scale of Mr. J.
But there is no reason to despond unless the eastern States play a foul game. And if they do a second time they ought never to be forgiven. If they do—they forfeit forever the confidence of their friends to the Southard.
They will beget a system of miserable intrigue between the members of the same Party whose efforts can not be united, but thro’ mutual confidence and whose united efforts are absolutely necessary to maintain their ground against their adversaries. What is the charm which attaches the East so much to Mr. A.? It can be nothing personal.
The escape we have had under his Administration is miraculous. He is liable to gusts of passion little short of phrensy which drive him beyond the controll of any rational reflection.
I speak of what I have seen. At such moments the interest of those who support him or the interest of the nation, would be outweighed by a single impulse of rage.
This is enough but not all. He wants magnanimity. The President is not exempt from the little interests—the little jealousies and little animosities of Mr. Adams.
We may thank the guardian Genius of the country which has watched over its destinies for the last 4 years.
I do not hold this language to the multitude because I suppose we must vote for him and therefore cannot safely publish what we think of him. But he has palsied the ⟨Si⟩news of the Party and if I relied on forebodings as ominous, I should believe, that before another presidential cycle has compleated itself, he would produce a ruinous & fatal Schism among the federalists.
I hope my sentiments do not scandalize the faith or works of the Supporters of the true cause.
I see no terror in anything which can happen but am not indifferent to the dangers or evils which threaten the country.
I have made you my Confessor and frankly confessed my heresies. They are not I hope beyond the power of remission.
I am Sir   With great respect & esteem   Your very Obt. Sert.

James A. Bayard

